ACCEPTED
                                                                                                            14-15-00696-CV
                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                       10/7/2015 8:20:53 AM
                           The Love DuCote Law Firm                                                   CHRISTOPHER PRINE
                                                                                                                     CLERK
                                  A Limited Liability Company
Leigh Love                           4610 Sweetwater Blvd., Suite 210                      Jeremy B. DuCote
Attorney at Law                          Sugar Land, Texas 77479                             Attorney at Law
Ldgh@lQveducoleiawx(.>m                    832.471.690a phone                      iejejny^loYeducoteWaiQm
                                           832.553.7765 facsimile                        FILED IN
                                                                                  14th COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
October 6, 2015
                                                                                  10/7/2015 8:20:53 AM
                                                                                  CHRISTOPHER A. PRINE
Via       E-Filing                                                                         Clerk
Fourteenth Court of Appeals
301 Fannin, Room 245
H o u s t o n , Te x a s 7 7 0 0 2

Re:      14-15-00696-CV; In the Court of Appeals for the
         F o u r t e e n t h D i s t r i c t a t H o u s t o n , Te x a s ; I n R e J , C . f
         A p p e l l a n t v s . T h e S t a t e o f Te x a s ^ A p p e l l e e , O n
         Appeal from the County Court at Law No. Four (4),
         S i t t i n g a s a J u v e n i l e C o u r t , o f F o r t B e n d C o u n t y,
         Te x a s , C a u s e N o . 1 4 - C J V - 0 1 8 9 0 9

 Dear          Justices:


    Please          allow      this       letter          to         serve   as      Appellant's
response to your request regarding whether the 14^^
Court        of Appeals'           appellate              jurisdiction            was      properly
invoked.


               APPELLANT        INVOKED          THIS       HONORABLE         COURT'S
                              A P P E L L AT E          JURISDCITION


    T h e q u e s t i o n p r e s e n t e d i s w h e t h e r A p p e l l a n t fi l e d
written notice of appeal. This Court notes in its
letter to appellate counsel on September 23, 2015, that
t h e C l e r k ' s R e c o r d fi l e d S e p t e m b e r 1 , 2 0 1 5 , r e fl e c t s
the      trial       court     entered        an     order     memorializing
appellant's oral notice of appeal which was given by
Appellant on May 13, 2015. However, in addition to the
court receiving oral notice of appeal, the court also
received written notice of appeal on May 18, 2015, when
Appellant          fi l e d Respondent's            Motion     to    Substitute
Counsel. See Appellant's Exhibit A, attached hereto.

    In     said      motion,       trial         counsel             informed      the     court        of
Respondent's               intent       to       appeal             his   case.    S p e c i fi c a l l y ,
the motion states, "[t]he Respondent has communicated
to his attorney of record a desire to appeal this case
to the Court of Appeals...." See Exhibit A. This notice
of appeal was included in the body of a motion entitled
"Respondent's                Motion        to     Substitute               Counsel,"            but
n o n e t h e l e s s s a t i s fi e s t h e n o t i c e r e q u i r e m e n t s o u t l i n e d
i n t h e Te x a s R u l e s o f A p p e l l a t e P r o c e d u r e .

        A P P E L A N T G A V E T I M E L Y, W R I T T E N N O T I C E O F A P P E A L


   The notice of appeal in the instant case is proper
because it comports with the rule governing the direct
a p p e a l o f a c r i m i n a l c a s e , n a m e l y Te x . R . A p p . P r o .
2 5 . 2 , e t . s e q . S p e c i fi c a l l y , t h e r e q u i r e m e n t s o f T e x .
R . A p p . P r o . 2 5 . 2 a r e s a t i s fi e d b e c a u s e t h e n o t i c e o f
a p p e a l a t i s s u e ( 1 ) w a s t i m e l y fi l e d ; ( 2 ) i s i n
w r i t i n g , ( 3 ) s p e c i fi e s R e s p o n d e n t ' s d e s i r e t o a p p e a l ,
a n d ( 4 ) w a s fi l e d w i t h t h e t r i a l c o u r t . ( S e e T e x . R .
A p p . P r o . 2 5 . 2 ( c ) . F o r m a n d S u f fi c i e n c y o f N o t i c e ,
stating that (1) "notice must be given in writing and
fi l e d w i t h t h e t r i a l c o u r t c l e r k " a n d ( 2 ) " n o t i c e i s
s u f fi c i e n t i f i t s h o w s t h e p a r t y ' s d e s i r e t o a p p e a l
f r o m t h e j u d g m e n t o r o t h e r a p p e a l a b l e o r d e r. . . . " ) .

   Moreover,            a    "general"          notice         is     s u f fi c i e n t   if   the
appeal is from a judgment rendered by a jury or judge
after a trial, which is what transpired in the case at
bar. Thus, the appeal was perfected when trial counsel
t i m e l y fi l e d i t o n M a y 1 8 , 2 0 1 5 .

         APPELLANT          MADE   A   BONA      FIDE       AT T M E P T   TO    INVOKE

                 THIS       COURT'S      A P P E L L AT E    JURSIDICTION


    It is a well-settled proposition that a court of
appeals           has      jurisdiction          over      an       appeal       if    the
a p p e l l a n t t i m e l y fi l e s a n i n s t r u m e n t i n a b o n a fi d e
attempt to invoke the appellate court's jurisdiction.
Ve r b u r g t v. D o r n e r, 9 5 9 S W 2 d 6 1 5 ( 1 9 9 7 ) . Ve r b u r g t a l s o
r e a f fi r m s t h e p r i n c i p l e t h a t " a p p e l l a t e c o u r t s s h o u l d
not dismiss an appeal for a procedural defect whenever
any arguable interpretation of the Rules of Appellate
p r o c e d u r e s h o u l d p r e s e r v e t h e a p p e a l . " C l e a r l y,
A p p e l l a n t m a d e a b o n e fi d e a t t e m p t t o i n v o k e t h i s
H o n o r a b l e C o u r t ' s j u r i s d i c t i o n w h e n h e fi l e d a m o t i o n
w h i c h s p e c i fi c a l l y s t a t e d t h a t h e h a s " a d e s i r e t o
appeal this case to the Court of Appeals." See Exhibit
A .


      It is abundantly clear that all of the parties
involved have knowledge that Appellant timely expressed
his desire to appeal when the Motion to Substitute
Counsel and the the trial court's order memorializing
appellant's oral notice of appeal given on May 13,
2015, are reviewed. Based on the foregoing, it is also
clear that this Honorable Court's jurisdiction was
p r o p e r l y i n v o k e d . A d d i t i o n a l l y, i t i s i m p o r t a n t t h a t
t h e A p p e l l a n t i n t h i s c a s e i s a j u v e n i l e . C e r t a i n l y,
additional latitude should be given in matters
concerning juveniles, especially since the courts have
a duty to protect children's rights.

                          AMENDED       NOTICE      OF   APPEAL


      Should    this    Honorable        Court      determine        that    the    notice
of appeal is defective simply because it was not
labeled "Notice of Appeal" or is defective for some
o t h e r r e a s o n . R e s p o n d e n t r e s p e c t f u l l y fi l e s a n a m e n d e d
n o t i c e o f a p p e a l p u r s u a n t t o Te x . R . A p p . P r o . 2 5 . 2 ( f )
a n d Te x . R . A p p . P r o . 3 7 . 1 . R e s p o n d e n t c o n t e n d s h i s
a m e n d e d n o t i c e i s p r o p e r a n d t i m e l y fi l e d b e c a u s e i t i s
fi l e d p r i o r t o t h e fi l i n g o f A p p e l l a n t ' s b r i e f . S e e
Appellant's Exhibit B, attached hereto.

      In accordance with Appellant's contention, the Court
of Criminal Appeals stated that "[f]or judges,
defendants,            and    prosecutors           to   err    is   human,        but     to
r e p a i r i s n o w p o s s i b l e . T h e Te x a s R u l e s o f A p p e l l a t e
Procedure were amended in 2002 to prevent trivial,
repairable mistakes or defects from divesting appellate
courts of jurisdiction to consider the merits of both
State and defense appeals in criminal cases. Defective
notices of appeal many now be amended 'at any time
b e f o r e t h e a p p e a l i n g p a r t y ' s b r i e f i s fi l e d , " ' F e w v .
S t a t e , 2 3 0 S . W . S d 1 8 4 , 1 8 7 ( Te x . C r i m . A p p . 2 0 0 3 )
c i t i n g Te x . R . A p p . P r o . 2 5 . 2 ( f ) . S e e A l s o G r a n d
P r a i r i e I n d e p e n d e n t S c h o o l D i s t r i c t v. S . P a r t s I m p s . ,
I n c . , 8 1 3 S . W . 2 d 4 9 9 , 5 0 0 ( Te x . 1 9 9 1 ) ( h o l d i n g t h a t a
court of appeals may not dismiss an appeal in which the
a p p e l l a n t fi l e d t h e w r o n g i n s t r u m e n t r e q u i r e d t o
perfect the appeal without giving the appellant an
opportunity to correct the error, as long as the
i n s t r u m e n t w a s t i m e l y fi l e d i n a b o n a fi d e a t t e m p t t o
invoke the appellate court's jurisdiction.) If the
courts are going out of their way to not infringe upon
a defendant's constitutional right to appeal, then
again, even more deference should be given to a child's
constitutional right to appeal, especially when the
child has been subjected to the loss of his liberty and
h a s b e e n i n s t i t u t i o n a l l y c o n fi n e d , a s i n t h e c a s e a t
b a r .


   Appellant respectfully requests that this Honorable
C o u r t r e c o g n i z e h i s t i m e l y - fi l e d , o r i g i n a l n o t i c e o f
appeal given in his Motion to Substitute Counsel. In
the alternative,  should  this Court  fi n d that the
original notice was defective. Appellant respectfully
requests this Court to allow him the opportunity to
cure any defect and recognize his Amended Notice of
Appeal.

    Furthermore, should this Honorable Court desire
additional             information        or     have     further      questions,
Appellant respectfully requests the opportunity for
f o r m a l b r i e fi n g a n d a r g u m e n t o n t h e m a t t e r b e f o r e t h i s
Court     makes       its    fi n a l   decision.


                                             Respectfully submitted.




                                             Attorney       at   Law
cc: John Harrity
    Counsel for Appellee
    F o r t B e n d C o u n t y D i s t r i c t A t t o r n e y ' s O f fi c e
    via email to John.Harrity@fortbendcountytx.gov
                                                                                                           h)(KIB/T A
                                                                                       14-GW-018S09
                                                                                       M08U
                                                                                       MoSsn on SttbtStulIofl
                                                                                       88922S7




                                    CAUSE NO. 14-CJV-018909

IN THE MATTER OF                                                 COUNTY COURT AT LAW NO. 4

                                                               SITTING AS A JUVENILE COURT

A JUVENILE                                                         FORT BEND COUNTY, TEXAS

                 R E S P O N D E N T ' S M O T I O N TO S U B S T I T U T E C O U N S E L

TO THE HONORABLE JUDGE OF SAID COURT;

       COMES NOW, Jonathan Casey, Respondent in the above-styled and numbered cause, by
and through his attorney of record, Andrew Dombuig, and moves this Honorable Court, to grant
this Motion to Substitute Counsel and new appellate counsel. In support of said motion.

Respondent would show the following:

                                           A. Background

       The Respondent stands adjudicated as having engaged in delinquent conduct by

committing the offense of Aggravated Robbery on or about May 2, 2014. The Respondent's
case was concluded after the disposition phase of trial on May 13,2015.

                                B. Request to Substitute Connscl

       The Respondent has communicated to his attorney of record a desire to appeal this case

to the Court of Appeals, and therefore is requesting appellate counsel be appointed. To avoid

any possible conflict, his attorney of record requests that new appellate counsel be appointed to

represent the Respondent at the appellate level.
                           u                                            o

                                            p r a y e r


       WHEREFORE, PREMISES CONSIDERED, Respondent moves this Honorable Court to

grant Respondent's Motion to Substitute Counsel, and for all other relief, either in law or in

equity, to which Respondent may be entitled.


                                                      Respectfully submitted.



                                                      By:               V/
                                                      Andrew Domburg
                                                      State Bar Id. 24049861
                                                      201 Jackson St., 2"^ Floor
                                                      Richmond, Texas 77469
                                                      (832) 449-6116 Office
                                                      (832) 553-7273 Facsimile
                                                      AT T O R N E Y F O R R E S P O N D E N T




                               C E R T I F I C AT E O F S E R V I C E

       I hereby certify that a true and correct copy of the Respondent's Motion for Continuance
was served upon the Assistant District Attorney of Fort Bend County on this the 18^ day of May,
2015 as set forth below:

Via Hand Delivery




                                                                                   - < 5 3 iV
                                                                                            S •

                                                                                   s       r
                                                                                 tV^HIBlT B


                     IN THE COURT OF APPEALS FOR THE
                F O U R T E E N T H D I S T R I C T AT H O U S T O N T E X A S


                              NO.         14-15-00696-CV




J O N AT H A N           CASEY              On         Appeal              from           fhe
County
Appellant,
                                                          Court     at   Law     No.    Four


                                                          (4),       Sitting       as       a

                                                          Juvenile        Court,       Fort

                                                         B e n d C o u n t y , Te x a s


                                                         Cause       #14-CJV-018909




THE   S TAT E   OF   TEXAS

Appellee




                APPELLANT'S         AMENDED       NOTICE      OF   APPEAL




                         141500696CV Amended Notice of Appeal CASEY
TO T H E H O N O R A B L E J U D G E O F S A I D C O U RT:

       N o w c o m e s J o n a t h a n C a s e y, A p p e l l a n t i n t h e a b o v e -

styled and numbered cause, and gives this amended

written notice of appeal to the Court of Appeals of the

S t a t e o f Te x a s f r o m t h e j u d g m e n t o f c o n v i c t i o n a n d

sentence herein rendered against Jonathan Casey.



       Appellant         further       shows        that      written       notice       of

appeal was effected by providing notice within

R e s p o n d e n t ' s M o t i o n t o S u b s t i t u t e C o u n s e l fi l e d o n M a y

18, 2015 by ANDREW DORNBURG, Appellant's trial attorney

of record, attached as Exhibit A.

                                          Respectfully submitted.

                                          The Love DuCote Law Firm LLC
                                          4610     Sweetwater         Blvd.
                                          Suite    210
                                          S u g a r L a n d , Te x a s 7 7 4 7 9
                                          832.471.6904 phone
                                          832.553.7765              facsimile




                                             LEIGH      L
                                             State    B&r     No.   2^4058364
                                             leigh@loveducotelaw.com

                                             AT TO R N E Y    FOR    APPELLANT
                                             J O N AT H A N   CASEY




                         141500696CV Amended Notice of Appeal CASEY
                               C E R T I F I C AT E O F S E R V I C E


        This is to certify that on October 6^^/ 2015, a true

and correct copy of the above and foregoing document

w a s s e r v e d o n t h e D i s t r i c t A t t o r n e y ' s O f fi c e , F o r t B e n d

C o u n t y , 1 4 2 2 E u g e n e H e i m a n n C i r c l e , R i c h m o n d , Te x a s

77469, by facsimile transmission to 281.341.4440 and by

e m a i l t o J o h n . H a r r i t y @ f o r t b e n d c o u n t y t x . g o v.




                             141500696CV |Amended Notice of Appeal |CASEY
                                                                                                        E X H I B I TA
                                                                               14-CJV-018909
                                                                               M08U
                                                                               Motion on Substitution
                                                                               35922S7




                                  CAUSE NO. 14-CJV-018909

I N T H E M AT T E R O F                                   C O U N T Y C O U RT AT L AW N O . 4


                                                         SITTING AS A JUVENILE COURT

A JUVENILE                                                   FORT BEND COUNTY, TEXAS

                RESPONDENT'S MOTION TO SUBSTITUTE COUNSEL


TO THE HONORABLE JUDGE OF SAID COURT:


       COMES NOW, Jonathan Casey, Respondent in the above-styled and numbered cause, by

and through his attorney of record, Andrew Domburg, and moves this Honorable Court, to grant

this Motion to Substitute Coimsel and new appellate coimsel. In support of said motion,

Respondent would show the following:

                                         A. Background


       The Respondent stands adjudicated as having engaged in delinquent conduct by

committing the offense of Aggravated Robbery on or about May 2, 2014. The Respondent's

case was concluded after the disposition phase of trial on May 13,2015.

                               B. Request to Substitute Counsel

       The Respondent has communicated to his attorney of record a desire to appeal this case

to the Court of Appeals, and therefore is requesting appellate counsel be appointed. To avoid

any possible conflict, his attorney of record requests that new appellate counsel be appointed to

represent the Respondent at the appellate level.
                                           PRAYER


       WHEREFORE, PREMISES CONSIDERED, Respondent moves this Honorable Court to

grant Respondent's Motion to Substitute Counsel, and for all other relief, either in law or in

equity, to which Respondent may be entitled.


                                                      Respectfully submitted.



                                                      By:i:r IZZ
                                                      Andrew Dombfarg
                                                      State Bar Id, 24049861
                                                      201 Jackson St., 2"^ Floor
                                                      Richmond, Texas 77469
                                                      (832) 449-6116 Office
                                                      (832) 553-7273 Facsimile
                                                      AT T O R N E Y F O R R E S P O N D E N T




                               C E R T I F I C AT E O F S E R V I C E

       I hereby certify that a true and correct copy of the Respondent's Motion for Continuance
was served upon the Assistant District Attorney of Fort Bend County on this the 18*'' day of May,
2015 as set forth below:

Via Hand Delivery




                                                                                                    )!¥
                                                                                          1